Exhibit 10.1

 

UNUMPROVIDENT CORPORATION

SENIOR EXECUTIVE RETIREMENT PLAN

 

As Amended and Restated Effective January 1, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page #


--------------------------------------------------------------------------------

PREAMBLE

      1

ARTICLE I

  Definitions   1

ARTICLE II

  Retirement Dates   3

2.1

  Normal Retirement Date   3

2.2

  Early Retirement Date   3

2.3

  Late Retirement Date   3

2.4

  Disability Retirement Date   3

ARTICLE III

  Executive Plan Benefit   3

3.1

  Eligibility   3

3.2

  Retirement Benefit for Schedule A Participants   3

3.3

  Special Rules for Disability Retirement Benefit   5

3.4

  Preretirement Death Benefit   5

ARTICLE IV

  Distributions   5

4.1

  Form and Time   5

4.2

  Distributions Upon Death   5

4.3

  Limitations Upon Distributions   6

4.4

  Consent of Committee   6

ARTICLE V

  Administration   6

5.1

  Administrative Committee   6

5.2

  Action By Committee   6

5.3

  Delegation   6

5.4

  Claims Procedure   7

5.5

  Indemnification   7

ARTICLE VI

  Miscellaneous   7

6.1

  Amendment and Termination of Plan   7

6.2

  Employee Status   8

6.3

  Funding   8

6.4

  Actuarial Equivalence   8

6.5

  Assignment   8

6.6

  Taxes   8

6.7

  Plan Documents   8

6.8

  Governing Law   8

SCHEDULE A

  Schedule A Participants   9



--------------------------------------------------------------------------------

PREAMBLE

 

The UNUM Corporation Senior Executive Retirement Plan (the “Plan”) is hereby
restated and amended. The primary purpose of the Plan is to provide a
competitive level of retirement income for designated senior executives of
UnumProvident Corporation and its affiliated companies. Participation in the
Plan is limited to a select group of management or highly compensated employees
within the meaning of the Employee Retirement Income Security Act of 1974, as
amended. The Plan was originally adopted effective July 14, 1989, as the UNUM
Corporation Supplemental Executive Retirement Plan, and is hereby amended and
restated and renamed as above effective January 1, 2005.

 

ARTICLE I

Definitions

 

1.1 “Affiliate” shall mean any corporation which is an affiliate of the Company
as defined in the Qualified Plan.

 

1.2 “Board” or “Board of Directors” shall mean the Board of Directors of the
Company, or any person or persons to whom the Board delegates all or part of its
authority under this Plan.

 

1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

1.4 “Committee” shall mean the Compensation Committee of the Board of Directors,
or any other committee which shall be appointed by and serve at the discretion
of the Board to administer the Plan.

 

1.5 “Company” shall mean UnumProvident Corporation.

 

1.6 “Earnings” shall mean a Participant’s earnings as defined in the Qualified
Plan, except that Earnings shall be determined without regard to the limit on
the amount of compensation that may be taken into account under Code Section
401(a) (l7), plus amounts deferred by the Participant under any nonqualified
deferred compensation plan of the Company or a Participating Affiliate.

 

1.7 “Effective Date” of this amendment and restatement shall mean January 1,
2005, except as may be otherwise indicated herein.

 

1.8 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

1.9 “Executive Plan Benefit” shall mean the benefit payable to or on account of
a Participant under Article III of this Plan.

 

1.10 “Executive Service” shall mean a Participant’s benefit service as defined
in the Qualified Plan that is earned either (a) before the Participant commenced
participation in this Plan or (b) during his or her active participation in this
Plan. Any years of such benefit service earned after he or she ceases to be an
active Participant in this Plan pursuant to Section 1.12 shall not be included
in his or her Executive Service.

 

1



--------------------------------------------------------------------------------

1.11 “Final Average Earnings” shall mean a Participant’s final average earnings
as defined in the Qualified Plan, but determined by reference to his or her
Earnings under this Plan. For purposes of determining Final Average Earnings, a
Participant’s Earnings for each Plan Year ending after he or she commences
participation in the Plan shall be taken into account, without regard to whether
such Plan Year is included in his or her Executive Service, provided that he or
she is credited with benefit service under the Qualified Plan for such year.

 

1.12 “Participant” shall mean senior executives named by the Committee. Current
participants are identified in Schedule A attached hereto and made a part
hereof. Each Participant shall remain an active Participant under the Plan until
the earliest of the following dates:

 

(a) the date of his or her retirement under this Plan, death, or other
termination of employment;

 

(b) the date on which he or she ceases to be a Participant described in the
first sentence of this Section 1.12;

 

(c) the date on which he or she ceases to be a member of a select group of
highly compensated and management employees within the meaning of ERISA.

 

1.13 “Participating Affiliate” shall mean any Affiliate that has adopted the
Plan with the consent of the Board of Directors.

 

1.14 “Plan” shall mean the UnumProvident Corporation Senior Executive Retirement
Plan as set forth herein and as amended from time to time hereafter.

 

1.15 “Qualified Plan” shall mean the UnumProvident Pension Equity Plan, as
amended and restated effective January 1, 2000, and as amended from time to time
thereafter.

 

1.16 “Qualified Plan Benefit” shall mean a Participant’s accrued retirement
benefit under the Qualified Plan.

 

1.17 “Total Disability” shall mean total disability as defined in the Qualified
Plan.

 

1.18 “Vesting Service” shall mean vesting service as defined in the Qualified
Plan.

 

2



--------------------------------------------------------------------------------

ARTICLE II

Retirement Dates

 

2.1 Normal Retirement Date. A Participant’s Normal Retirement Date shall be the
date on which he or she attains age sixty-five (65).

 

2.2 Early Retirement Date. A Participant’s Early Retirement Date shall be any
date on which he or she terminates employment that occurs (a) on or after the
date on which he or she has both attained age fifty-five (55) and completed at
least five (5) years of Vesting Service and (b) before his or her Normal
Retirement Date.

 

2.3 Late Retirement Date. A Participant’s Late Retirement Date shall be any date
on which he or she terminates employment that occurs after his or her Normal
Retirement Date.

 

2.4 Disability Retirement Date. A Participant’s Disability Retirement Date shall
be the date on which he or she terminates employment as a result of Total
Disability, provided that on or before such date the Participant had completed
at least five (5) years of Vesting Service.

 

ARTICLE III

Executive Plan Benefits

 

3.1 Eligibility.

 

(a) A Participant who terminates employment with the Company and all Affiliates
on his or her Normal, Early, Late, or Disability Retirement Date shall become
eligible to receive a retirement benefit as of the same date on which he or she
receives or begins to receive payment of his or her Qualified Plan Benefit. The
amount of such benefit shall be determined in accordance with Section 3.2 or
3.3, whichever applies, and Section 3.4, if the Participant’s retirement is on
account of Total Disability.

 

(b) If a Participant dies prior to the termination of his or her employment with
the Company and its Affiliates, but after completing at least five (5) years of
Vesting Service or attaining his or her Normal Retirement Date, and is survived
by a spouse, then a death benefit shall be payable with respect to the
Participant in accordance with Section 3.5. If a Participant dies after
retirement benefits commence, then a death benefit shall be payable with respect
to such Participant only to the extent provided by the form in which such
benefit is being paid.

 

(c) Subject to subsection (b), a Participant who terminates employment with the
Company and all Affiliates prior to his or her earliest retirement age under
this Plan shall not be eligible to receive any Executive Plan Benefits.

 

3.2 Retirement Benefit. The amount of the monthly retirement benefit payable to
the Participants listed below shall be equal to  1/12th of the amount defined as
follows:

 

(a) 2.5 percent of the Participant’s Final Average Earnings, multiplied by his
or her years of Executive Service (up to twenty (20) years) and by the
appropriate factor set forth below:

 

  •   Thomas R. Watjen - 2.5% of Final Average Earnings multiplied by years of
service to a maximum of 20 such years and by the appropriate factor set forth
below for early commencement of benefit payments and further reduced by the
amounts described in subsections (b) and (c) of Section 3.2.

 

3



--------------------------------------------------------------------------------

  •   F. Dean Copeland - 2.5% of Final Average Earnings multiplied by years of
service to a maximum of 20 such years and by the appropriate factor set forth
below for early commencement of benefit payments and further reduced by the
amounts described in subsections (b) and (c) of Section 3.2.

 

  •   Joseph M. Zubretsky - 1.75% of Final Average earnings multiplied by years
of service to a maximum of 20 such years and by the appropriate factor set forth
below for early commencement of benefit payments and further reduced by the
amounts described in subsections (b) and (c) of Section 3.2;

 

For Participants who became eligible for the Plan before January 1, 2005:

 

Attained Age in Years and Full Months

at Benefit Commencement Date

--------------------------------------------------------------------------------

   Factor


--------------------------------------------------------------------------------

60 But Less Than 65 Years

   1.00

59 But Less Than 60 Years

   0.95

58 But Less Than 59 Years

   0.90

57 But Less Than 58 Years

   0.85

56 But Less Than 57 Years

   0.80

55 But Less Than 56 Years

   0.75

 

For ages younger than sixty (60) years, the applicable factor shall be
determined by interpolation between the factors applicable to whole years of
age.

 

For Participants who became eligible for the Plan on or after January 1, 2005:

 

Attained Age in Years and Full Months

at Benefit Commencement Date

--------------------------------------------------------------------------------

   Factor


--------------------------------------------------------------------------------

62 But Less Than 65 Years

   1.00

61 But Less Than 62 Years

   0.95

60 But Less Than 61 Years

   0.90

59 But Less Than 60 Years

   0.85

58 But Less Than 59 Years

   0.80

57 But Less Than 58 Years

   0.75

56 But Less Than 57 Years

   0.70

55 But Less Than 56 Years

   0.65

 

4



--------------------------------------------------------------------------------

For ages younger than sixty-two (62) years, the applicable factor shall be
determined by interpolation between the factors applicable to whole years of
age.

 

(b) one hundred percent (100%) of the Participant’s Qualified Plan Benefit, in
the form of a life annuity (as defined in the Qualified Plan), determined in
accordance with all applicable provisions of the Qualified Plan.

 

(c) one hundred percent (100%) of the monthly benefit payable to the Participant
under the UnumProvident Corporation Supplemental Pension Plan, in the form of a
life annuity (as defined in the Qualified Plan), determined in accordance with
all applicable provisions of the Qualified Plan.

 

3.3 Special Rules for Disability Retirement Benefit.

 

(a) If a Participant’s Disability Retirement benefit under this Plan does not
commence until his or her Normal Retirement Date, then his or her Earnings and
Executive Service shall be adjusted for purposes of Section 3.2, in the same
manner in which his or her earnings and benefit service are adjusted on account
of Total Disability under the Qualified Plan.

 

(b) If payment of a Participant’s disability retirement benefit under the
Qualified Plan ends because the Participant returns to active employment before
his or her Normal Retirement Date or otherwise ceases to be eligible for such
benefit, then payment of the Participant’s Disability Retirement benefit under
this Plan shall end as of the same date.

 

3.4 Preretirement Death Benefit. The amount of the monthly preretirement death
benefit payable to a Participant’s surviving spouse shall be shall be determined
in the same manner in which the Participant’s preretirement survivor annuity, if
any, is determined under the Qualified Plan, based on the amount of retirement
benefit that would have been payable to the Participant under Section 3.2, if
the Participant survived to retirement.

 

ARTICLE IV

Distributions

 

4.1 Form and Time. Subject at all times to the consent of the Committee, a
Participant’s Executive Plan Benefit shall be or shall commence to be
distributed to the Participant (or to the Participant’s surviving spouse or
designated beneficiary, as the case may be) at the same time, in the same
manner, and in the same normal or optional form as the Participant shall elect
with respect to the payment of his or her Qualified Plan Benefit.

 

4.2 Distributions Upon Death. In the event of a Participant’s death before
payment or commencement of payment of his or her Executive Plan Benefit, the
preretirement death benefit, if any, payable with respect to the Participant’s
Executive Plan Benefit shall be or shall commence to be distributed to the
Participant’s surviving spouse at the same time, in the same manner, and in the
same normal or optional form as the surviving spouse shall elect with respect to
the payment off the preretirement survivor annuity under the Qualified Plan.

 

5



--------------------------------------------------------------------------------

4.3 Limitations Upon Distributions.

 

(a) In the event that a Participant, or his or her surviving spouse or
designated beneficiary, as the case may be, elects that the Participant’s
Qualified Plan Benefit shall be paid in the form of a “direct rollover
distribution” within the meaning of Code Section 401(a)(31), the Participant’s
Executive Plan Benefit shall be distributed to the Participant (or surviving
spouse or designated beneficiary) in a lump sum.

 

(b) In the event that the monthly amount of the Qualified Plan Benefit actually
payable to or on account of a Participant is subject to adjustment from time to
time under the terms of such plan, the monthly amount of the Executive Plan
Benefit payable to or on account of such Participant shall be adjusted
correspondingly pursuant to Section 3.2.

 

(c) Under no circumstances shall an Executive Plan Benefit be paid except on
account of a Participant’s Normal, Early, Late, or Disability Retirement under
this Plan, or his or her death.

 

4.4 Consent of Committee. Notwithstanding any other provision of the Plan to the
contrary, every distribution under the Plan shall be subject at all times to the
consent of the Committee. The Committee may require a claimant for a
distribution hereunder to furnish such information as it may reasonably request,
and may delay the commencement of a distribution, if necessary, until such
information is made available.

 

ARTICLE V

Administration

 

5.1 Administrative Committee. The Committee shall have complete discretionary
authority to control and manage the operation and administration of the Plan and
to construe Plan provisions. Subject to the provisions of the Plan, the
Committee from time to time may establish rules for the administration and
interpretation of the Plan. The final determination of the Committee as to any
disputed questions shall be conclusive and binding upon all parties. All
actions, decisions and interpretations of the Committee in administering the
Plan shall be made in a uniform and nondiscriminatory manner.

 

5.2 Action By Committee. A majority of the Committee shall constitute a quorum,
and an action of the majority present at any meeting shall be deemed the action
of the Committee. Any member of the Committee may participate in a meeting of
the Committee through conference telephone or similar communications equipment
by means of which all individuals participating in the meeting can hear each
other. Any action of the Committee may be taken without a meeting if all members
of the Committee sign written consents setting forth the action taken or to be
taken, at any time before or after the intended effective date of such action.

 

5.3 Delegation. The Committee may authorize one or more of its members to
execute or deliver any instrument, make any payment or perform any other act
which the Plan authorizes or requires the Committee to do. The Committee may
employ counsel and other agents, may delegate ministerial duties to such agents
or to employees of the Company and may procure such clerical, accounting,
actuarial, consulting and other services as it may require in carrying out the
provisions of the Plan.

 

6



--------------------------------------------------------------------------------

5.4 Claims Procedure. If an application for a benefit (“claim”) is denied by the
Committee, the Committee shall give written notice of such denial to the
applicant, by certified or registered mail, within ninety (90) days after the
claim was filed with the Committee; provided, however, that such 90-day period
may be extended to one hundred eighty (180) days by the Committee if it
determines that special circumstances exist which require an extension of the
time required for processing the claim. Such denial shall set forth:

 

(a) the specific reason or reasons for the denial;

 

(b) the specific Plan provisions on which the denial is based;

 

(c) any additional material or information necessary for the applicant to
perfect the claim and an explanation of why such material or information is
necessary; and

 

(d) an explanation of the Plan’s claim review procedure.

 

Following receipt of such denial, the applicant or his or her duly authorized
representative may:

 

(a) request a review of the denial by filing a written application for review
with the Committee within sixty (60) days after receipt by the applicant of such
denial;

 

(b) review documents pertinent to the claim at such reasonable time and location
as shall be mutually agreeable to the applicant and the Committee; and

 

(c) submit issues and comments in writing to the Committee relating to its
review of the claim.

 

The Committee shall, after consideration of the application for review, render a
decision and shall give written notice thereof to the applicant, by certified or
registered mail, within sixty (60) days after receipt by the Committee of the
application for review; provided, however, that such 60 day period may be
extended to one hundred twenty (120) days by the Committee if it determines that
special circumstances exist which require an extension of the time required for
processing the application for review. Such notice shall include specific
reasons for the decision and specific references to the pertinent Plan
provisions on which the decision is based.

 

5.5 Indemnification. The Company and the Participating Affiliates shall
indemnify and hold harmless each member of the Committee against all expenses
and liabilities arising out of his or her acts or omissions with respect to the
Plan, provided such member would be entitled to indemnification pursuant to the
bylaws of the Company or the affected Participating Affiliate, as the case may
be.

 

ARTICLE VI

Miscellaneous

 

6.1 Amendment and Termination of Plan. The Board may at any time, in its sole
discretion, terminate this Plan or amend the Plan in whole or in part. No such
termination or amendment shall affect the right of any Participant or his or her
spouse or designated beneficiary to receive a benefit under the terms of this
Plan on the date immediately preceding such termination or amendment.

 

7



--------------------------------------------------------------------------------

6.2 Employee Status. Nothing contained herein shall confer upon any Participant
the right to be retained in the service of the Company and its Affiliates or any
other right not expressly provided for herein, nor shall the existence of this
Plan impair the right of the Company and its Affiliates to discharge or
otherwise deal with a Participant.

 

6.3 Funding. This Plan is unfunded for purposes of the Code and Title I of ERISA
and is not intended to meet the requirements of Code Section 401(a). The Plan
constitutes a mere promise by the Company and the Participating Affiliates to
pay benefits in the future, and a Participant hereunder shall have no greater
rights than a general, unsecured creditor of the Company and the Participating
Affiliates. The Company and each Participating Affiliate shall be solely
responsible for the payment of benefits with respect to its own employees who
are Participants in the Plan.

 

6.4 Actuarial Equivalence. Actuarial equivalence of the aggregate amounts
expected to be received under different forms of benefit payment shall be
determined in accordance with the actuarial assumptions specified in the
Qualified Plan.

 

6.5 Assignment. To the maximum extent permitted by law, no benefit under this
Plan shall be assignable or subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, attachment, or encumbrance of any kind.

 

6.6 Taxes. Any and all taxes that may be due and owing with respect to any
payment under the Plan shall be the sole responsibility of the persons to whom
and for whose benefit such payment is made, provided, however, that the Company
shall withhold from any amount payable under the Plan all amounts that are
required by law to be withheld.

 

6.7 Plan Documents. Each Participant shall receive a copy of this Plan and the
Committee shall make available for inspection by the Participant a copy of any
rules and regulations adopted by the Committee in administering the Plan.

 

6.8 Governing Law. This Plan is established under and shall be construed
according to the laws of the State of Tennessee, except to the extent such laws
may be preempted by ERISA.

 

IN WITNESS WHEREOF, UnumProvident Corporation has caused this document to be
executed by its duly authorized officer on this      day of
                    , 2005, to be effective as of January 1, 2005.

 

WITNESS:   UNUMPROVIDENT CORPORATION

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

8



--------------------------------------------------------------------------------

SCHEDULE A

 

Schedule A Participants

 

Thomas R. Watjen

 

F. Dean Copeland

 

Joseph M. Zubrestky

 

9